DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-7, 9-11, 13, 15, 17, 20, 23, 27 and 32-33 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figs. 3a-c, reference number 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 5 recites “the individual vehicle”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is objected to because of the following informalities: Claim 2 starts with “A transport system” should be corrected to “The transport system” for consistency with the rest of the claims.  Appropriate correction is required.
Claims 4, 6-7, 9-11, 13, 15, 17, 20, 23 and 27 are objected to because of the following informalities: The claims start with “A self-driving vehicle” should be corrected to “The self-driving vehicle” for consistency with the rest of the claims.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities: Claim 33 starts with “A control method” should be corrected to “The control method” for consistency with the rest of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-11, 15, 17, 20, 23, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 2016/0171894 A1).
Regarding claim 1, Harvey discloses a transport system with a fleet of self-driving vehicles for transporting persons and/or parcels within a delimited area (Fig. 9, multiple vehicles 102), the transport system comprising:
a vehicle control system with an onboard unit (Fig. 9, vehicle computer 107) associated with the individual vehicle (Fig. 9, vehicle 106) and a central computer (Fig. 9, central computer 101), which is connected to all vehicles of the fleet, wherein the vehicle dynamics of an individual vehicle are regulated by the onboard unit and the navigation as well as integration of an individual vehicle into the traffic is controlled both by the onboard unit and by the central computer ([0100] – [0101]).
Regarding claim 2, Harvey discloses the transport system according to claim 1, as stated above, wherein the vehicles in the fleet are connected to one another by car-to-car 
Regarding claim 3, the elements contained in claim 3 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a self-driving vehicle rather than a transport system and is rejected for the same reasons as applied above.
Regarding claim 6, Harvey discloses the self-driving vehicle according to claim 3, as stated above, wherein the vehicle has four wheels and four-wheel steering, wherein the vehicle can drive forwards and backwards at the same speed and with the same autonomous vehicle guidance. It is well known in the art that the design features of the vehicle, i.e., the use of four wheels and a four-wheel steering system because these features are used for driving forward and in reverse with any vehicle.
Regarding claims 9-11 and 15, the arrangements of seats, openings, safety crossbeam, mirrors and display of the passenger compartment of vehicles which are provided for better comfort and safety of the passengers are well known in the art.
Regarding claims 17, 20, 23 and 27, the elements contained in these claims relate to the equipping of vehicles for the storage and automatic delivery of boxes. The different features of these claims solve the problem of enabling more efficient storage and safe delivery of the boxes, which, however, is completely unrelated to the control of self-driving vehicles per se.
Regarding claim 32, the elements contained in claim 32 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a control method rather than a transport system and is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Cramer et al. (DE 102014013585 A1) (Cramer hereinafter).
Regarding claim 4, Harvey discloses the self-driving vehicle according to claim 3, as stated above, wherein the width of the vehicle is smaller than 1.2 m, preferably smaller than 1.0 m, so that at least two vehicles can drive in parallel on a lane ([0073] and [0097]), except for “whereupon the vehicles have an actuation system and control to compensate for lateral forces in negotiating curves, which system and control permit a tilting of the vehicle parallel to the longitudinal axis”.
Cramer teaches such claimed subject matter (Abstract). Cramer teaches that “A method for controlling a vehicle when driving on a route wherein at least one angle of inclination about a body axis of the vehicle is influenced to implement a tilting technique for the vehicle” ([0041]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the tilting of the vehicle taught by Cramer into the invention of Harvey for compensation of centrifugal forces or centrifugal forces acting on the vehicle when driving through a curve to ensure high traffic safety.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Terry et al. (US 8,939,455 B1) (Terry hereinafter).
Regarding claim 7, Harvey discloses the self-driving vehicle according to claim 3, as stated above, except for “wherein the vehicles are electrically driven, whereupon the electric drive motors are arranged in the wheel hubs of the vehicle”.
Terry teaches such claimed subject matter (Abstract). Terry teaches that “Navigation wheels 2 comprise a left navigation wheel and a right navigation wheel, with collinear axes. The navigation wheels are driven by motors which rotate the wheels independently in both directions. The electronics system controls electrical power to the motors. The figures are drawn as if the motors are in the hubs of the wheels” (Col. 3, lines 4-11).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of electric wheel hub motors taught by Terry into the invention of Harvey to improve packaging space.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Bergstrom et al. (US 2016/0207418 A1) (Bergstrom hereinafter).
Regarding claim 13, Harvey discloses the self-driving vehicle according to claim 3, as stated above, except for “wherein the vehicles have a battery-changing system, whereupon the exchangeable batteries in the charging stations and/or the batteries in the vehicles at times when they are not in driving operation are available for relieving the grid and/or balancing and/or as emergency power units in the event of power failures”.
Bergstrom teaches such claimed subject matter (Fig. 25, batteries 252 are positioned in battery tray 240). Bergstrom teaches that “Batteries 252 are accessible from above rear frame module 44. In particular, batteries 252 may be individually removed and replaced through the opening formed in U-shaped frame member 254. Accordingly, when a battery 252 requires replacing or maintenance, the removal of the rear panel (platform) 86 provides access to the battery compartment” ([0117]).
.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LUKE HUYNH/Examiner, Art Unit 3661